Citation Nr: 1700556	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-15 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2013, the Veteran testified regarding his claims at a local Decision Review Officer hearing.  

In May 2015, the Board remanded the case for further development.

In May 2015, the Veteran revoked his representative's power of attorney.  See VA's May 2015 record of contact from Veteran.  See also representative's April 2014 revocation of its power of attorney.  The Veteran has not selected a new representative.  Thus, the Veteran is currently self represented in this case.

The decision below addresses the issue of service connection for a right leg disability.  The issues of service connection for hearing loss and tinnitus are addressed in the remand section following the decision and are REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's right leg radicular symptoms are secondary to his service-connected lumbar spine disability.



CONCLUSION OF LAW

The criteria for service connection for right lower extremity radiculopathy, secondary to service-connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.


Facts and Analysis

Service treatment records (STRs) dating from at least 1989 to 1994 describe low back pain affecting the right lower extremity (see, e.g., STR dated March 6, 1990, advising of low back pain with sciatica; STR dated January 9, 1991, advising of low back pain radiating down right leg; STR dated July 5, 1994, advising of chronic low back pain localized to the right lower back and down the right lower extremity; and STR dated August 3, 1994, advising of low back pain with occasional radicular symptoms), and the Veteran has been service connected for recurrent low back syndrome with grade 1 spondylolisthesis of L5-S1 with degenerative changes, previously rated as recurrent low back strain, since his November 1994 separation from service.

This is highly probative evidence in favor of the claim.  There is also post-service medical evidence of low back pain with associated right lower extremity pain.  See VA and private treatment records dated in October 2009 and January 2010, which show treatment for low back pain radiating to the legs.  This too favors the claim.  Finally, in May 2016, a VA examiner stated that the Veteran "has radicular symptoms of his lumbar spinal condition, and that "the symptoms associated to the right leg are part of the lumbar spinal condition as the radicular symptoms;" and the Board finds this opinion, which was formulated after physical examination of the Veteran and careful review of all of the medical evidence of record, to be persuasive.  The weight of the evidence thus favors the claim.  Service connection for right lower extremity radiculopathy secondary to the Veteran's service-connected lumbar disc disease is accordingly warranted.  38 C.F.R. § 3.310.

The Board notes that there has been some discussion of the Veteran's right knee during the course of the appeal.  The scope of the claim has always been narrower as the Veteran claimed sciatica, which is encompassed by the present award of service connection.  This award is considered a full grant of the benefit sought.



ORDER

Service connection for right lower extremity radiculopathy, secondary to the Veteran's service-connected low back syndrome, is granted.


REMAND

In addition to the foregoing, the Veteran seeks service connection for hearing loss and tinnitus, both of which he contends is related to noise exposure during service; specifically, working around aircraft engines and other shipboard noises during his 10 years of active duty service.  Transcript, p. 2.

In February 2012, the Veteran was afforded a VA examination; however, the results were not reported because the examiner said they were unreliable and not valid for rating purposes.  During that examination the Veteran said he was unsure of the date of onset of his hearing loss but thought it was about 2003, and the examiner returned a negative nexus opinion.

In May 2015 the Board, noting that the Veteran's September 1994 separation examination reflected a bilateral threshold shift since his May 1984 enlistment examination, remanded the matter for an addendum opinion.  In March 2016, a VA examiner averred that service treatment records only included the results of audiometric testing in May 1984, December 1988, and September 1984; and that there was no decrease in hearing from the May1984 test to the September 1984 test.  See May 2016 VA addendum opinion.  However, service treatment records also contain the reports of numerous other active duty audiometry reports, including the results of audiometric testing done in October and November of 1984; January 1988; and February 1993.  Moreover, the May 1984 and September 1994 reports clearly depict a bilateral threshold shift.  Finally, the 2012 examination did not return a diagnosis of hearing loss.  But see July 2013 private audiology report.

Given these circumstances, the Veteran should be afforded a new examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once the Secretary undertakes to provide an examination, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a new VA examination regarding the issues of service connection for hearing loss and tinnitus.  The claims file must be reviewed by the examiner.  The examiner must also discuss the Veteran's military noise exposure, and past and current complaints and symptoms, with the Veteran and document the Veteran's contentions, in detail, in the examination report.  

All indicated tests should be done, and all findings reported in detail.  The examiner should determine whether the Veteran has hearing impairment for VA purposes under 38 C.F.R. § 3.385.

The examiner should then provide an opinion as to:

a) whether it is at least as likely as not (50/50 probability, or greater) that any identified hearing loss began during active duty service, within one year of service, or is related to any incident of service. 

b) whether it is at least as likely as not (50/50 probability, or greater) that that the Veteran's tinnitus began during active duty service, within one year of service, or is related to any incident of service.

A rationale for all opinions must be provided.  In formulating the requested opinion, the examiner must discuss the threshold shift that occurred after the Veteran's 1984 enlistment into active duty service.

2.  After completion of all of the above and any other necessary development, readjudicate the claims remaining on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


